Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-25-2005

USA v. Alvarez
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3959




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Alvarez" (2005). 2005 Decisions. Paper 1432.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1432


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 03-3959


                           UNITED STATES OF AMERICA

                                            v.

                                 MAICOL ALVAREZ

                                       Appellant




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 01-cr-00363-16)
                      District Judge: Honorable Berle M. Schiller




                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 February 10, 2005

               Before: BARRY, FUENTES, and VAN ANTWERPEN,
                                Circuit Judges.

                                (Filed: March 25, 2005)
                                         ____

                              OPINION OF THE COURT


FUENTES, Circuit Judge.

      Maicol Alvarez challenges his sentence for conspiracy to distribute cocaine and crack
cocaine. He argues that the downward departure for his cooperation is not sufficiently

significant, that the District Court failed to consider all relevant factors in making the

departure, that the District Court failed to consider one of his departure requests, that the

District Court made an arithmetical error in calculating his sentence, and that he is entitled

to resentencing under United States v. Booker, 543 U.S. __, 125 S. Ct. 738 (2005).

       Having determined that issues with respect to Booker are best determined by the

District Court in the first instance, we vacate the sentence and remand for resentencing in

accordance with that opinion. Because we vacate the sentence, we do not reach Alvarez’s

non-Booker sentencing challenges. We note, however, that any challenge to the conviction

has been waived, and we therefore affirm the conviction.




                                              2